Citation Nr: 1142079	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD) with major depressive disorder and generalized anxiety disorder.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from April 1970 to November 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Seattle, Washington, Regional Office which, in pertinent part, established service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of October 31, 2006.  In June 2008, the Denver, Colorado Regional Office (RO) recharacterized the Veteran's service-connected psychiatric disorder as PTSD with major depressive disorder and generalized anxiety disorder; increased the evaluation for that disability from 30 to 50 percent; effectuated the award as of October 31, 2006; and denied entitlement to a TDIU.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected psychiatric disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 50 percent for the Veteran's PTSD with major depressive disorder and generalized anxiety disorder.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.   

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  



REMAND

The Veteran asserts that the record supports assignment of both a schedular 70 percent evaluation and a TDIU as his service-connected psychiatric disability renders him unable to secure and to maintain substantially gainful employment.  

An April 2007 VA psychiatric treatment record states that the Veteran reported receiving Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In reviewing the VA clinical documentation of record, the Board observes that the Veteran has been assigned Global Assessment of Functioning (GAF) scores ranging from 38 to 65.  The GAF scores do not follow a consistent pattern of either increasing or decreasing severity.  The Veteran's current unemployment has been variously attributed to either his service-connected psychiatric disability or his nonservice-connected chronic respiratory disorder and chronic trauma residuals.  The Veteran was last afforded a VA psychiatric examination for compensation purposes in April 2008.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent significant conflict in the VA psychiatric and psychological findings of record, the Board concludes that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

VA clinical documentation dated after May 2010 is not of record.  VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the award or denial for incorporation into the record.   

2.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after May 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to whether the Veteran's service-connected psychiatric disability renders him unemployable.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)




or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

